Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered. The claims 1, 9, 17 and 25 have been amended.  No claim was cancelled. No new claim has been added. Therefore, claims 1, 3-9, 11-17, 19-25 and 27-30 are pending and addressed below.
Previously used reference of Kang (US 20200007197, henceforth “Kang”) is replaced with a new reference of Sengupta et al. (US 20220116247, henceforth “Sengupta”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) and in view of  Islam et al. (US 20180139036, henceforth “Islam”) and further in view of Sengupta et al. (US 20220116247, henceforth “Sengupta”).
Examiner’s note: in what follows, references are drawn to Nilsson unless otherwise mentioned.
Regarding claim 1, Nilsson teaches a method for wireless communication, comprising: 
determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104.  FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used for determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
transmitting a first reference signal associated with the first data stream via the first directional beam (FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein transmitting the first reference signal and the second reference signal over the antenna port comprises: transmitting the first reference signal and the second reference signal (FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Sengupta.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) transmitting the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.
 However Islam, in analogous art, discloses the missing/crossed limitations comprising: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by including synchronization signals 320 that are multiplexed according to TDM or FDM. For example, synchronization signal block 315 may include at least one or more PSS, SSS, and PBCH . In some cases, a PAPR of a PSS may improve with TDM, where a Zadoff-Chu sequence or M sequence based synchronization signal may maintain a relatively lower PAPR if the PSS is not multiplexed with other signals. Additionally, PBCH demodulation may use the SSS as a reference, and may provide more efficient resource utilization, see (Islam, [0073].). 
Sengupta, in analogous art,  discloses the missing/crossed limitations comprising: (2) transmitting the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups (3GPP NR supports multiple stream transmissions, which allows a single UE 101 or TRP to transmit (or be scheduled to transmit) multiple streams, or multiple UEs 101 or TRPs can simultaneously transmit (or be scheduled to transmit) multiple streams depending on the channel conditions. In order to support multi-stream (multi-layer) multiple input multiple output (MIMO) transmission, multiple orthogonal DMRS sequences are used, one DMRS sequence for each stream/layer. This is achieved by assigning a single antenna port to the demodulation of each stream/layer. Since the DMRS of a stream is independently decoded from other DMRS of other streams for channel estimation of that stream, the DMRS sequences must be orthogonally separated to avoid interference. Orthogonality is achieved by Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or Code Division Multiplexing (CDM). Distinct orthogonal DMRS sequences, each corresponding to an antenna port, share the same time-frequency resources in a CDM group. At least 8 orthogonal DL DMRS ports are supported for single user (SU)-MIMO and a maximum of 12 orthogonal DL DMRS ports are supported for multi-user (MU)-MIMO, see [0031]. FIG. 2, Each CDM group includes DM-RS ports that are mapped to REs as a group, which are shown as different shaded REs in FIG. 2. DM-RS ports in the same CDM group are multiplexed using the same resources and using an OCC, see [0032]. This technique is used for transmitting the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Sengupta in order to make a more effective method by relaxing inter-frequency measurement requirements based on DRX cycle length. Some embodiments include RF circuitry warm-up overhead reduction by on duration separation with RF circuitry switching pattern adaption. Some embodiments include and RF circuitry warm-up overhead reduction by adaptive synchronization signal block ( SSB ) reference symbol down-selection, see (Sengupta, [abstract]). Additionally or alternatively, the UE 101 can be made aware of the TRP identities for each MIMO layer by configuration of DMRS-Port-Groups . This can be leveraged to design possibly advanced receivers at the UE 101 with improved interference rejection, see (Sengupta, [0065].).
Regarding claim 9, Nilsson teaches a method for wireless communication at a user equipment (UE), comprising:
determining a first directional beam for receiving a first data stream from a network entity and a second directional beam for receiving a second data stream from the network entity FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104.  FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used for determining a first directional beam for receiving a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
receiving a first reference signal associated with the first data stream via the first directional beam (FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein receiving the first reference signal and the second reference signal over the antenna port comprises receiving the first reference signal and the second reference signal(FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Sengupta.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) receiving the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.
 However Islam, in analogous art, discloses the missing/crossed limitations comprising: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by including synchronization signals 320 that are multiplexed according to TDM or FDM. For example, synchronization signal block 315 may include at least one or more PSS, SSS, and PBCH . In some cases, a PAPR of a PSS may improve with TDM, where a Zadoff-Chu sequence or M sequence based synchronization signal may maintain a relatively lower PAPR if the PSS is not multiplexed with other signals. Additionally, PBCH demodulation may use the SSS as a reference, and may provide more efficient resource utilization, see (Islam, [0073].). 
Sengupta, in analogous art,  discloses the missing/crossed limitations comprising: (2) receiving the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups (3GPP NR supports multiple stream transmissions, which allows a single UE 101 or TRP to transmit (or be scheduled to transmit) multiple streams, or multiple UEs 101 or TRPs can simultaneously transmit (or be scheduled to transmit) multiple streams depending on the channel conditions. In order to support multi-stream (multi-layer) multiple input multiple output (MIMO) transmission, multiple orthogonal DMRS sequences are used, one DMRS sequence for each stream/layer. This is achieved by assigning a single antenna port to the demodulation of each stream/layer. Since the DMRS of a stream is independently decoded from other DMRS of other streams for channel estimation of that stream, the DMRS sequences must be orthogonally separated to avoid interference. Orthogonality is achieved by Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or Code Division Multiplexing (CDM). Distinct orthogonal DMRS sequences, each corresponding to an antenna port, share the same time-frequency resources in a CDM group. At least 8 orthogonal DL DMRS ports are supported for single user (SU)-MIMO and a maximum of 12 orthogonal DL DMRS ports are supported for multi-user (MU)-MIMO, see [0031]. FIG. 2, Each CDM group includes DM-RS ports that are mapped to REs as a group, which are shown as different shaded REs in FIG. 2. DM-RS ports in the same CDM group are multiplexed using the same resources and using an OCC, see [0032]. This technique is used for transmitting the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Sengupta in order to make a more effective method by relaxing inter-frequency measurement requirements based on DRX cycle length . Some embodiments include RF circuitry warm-up overhead reduction by on duration separation with RF circuitry switching pattern adaption. Some embodiments include and RF circuitry warm-up overhead reduction by adaptive synchronization signal block ( SSB ) reference symbol down-selection, see (Sengupta, [abstract]). Additionally or alternatively, the UE 101 can be made aware of the TRP identities for each MIMO layer by configuration of DMRS-Port-Groups . This can be leveraged to design possibly advanced receivers at the UE 101 with improved interference rejection, see (Sengupta, [0065].).
Regarding claim 17, Nilsson teaches an apparatus for wireless communication, comprising: 
a processor, memory coupled with the processor (FIG. 16, base station 802 may comprise: processing circuitry (PC) 1602, which may include one or more processors (P) 1655 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like), which processors may be co-located in a single housing or in a single data center or may be geographically distributed (i.e., base station 802 may be a distributed computing apparatus); a network interface 1668 comprising a transmitter (Tx) 1665 and a receiver (Rx) 1667 for enabling apparatus 1600 to transmit data to and receive data from other network nodes connected to a network 1610 (e.g., an Internet Protocol (IP) network) to which network interface 1648 is connected; communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1608, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0125].); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (In embodiments where PC 1602 includes a programmable processor, a computer program product (CPP) 1641 may be provided. CPP 1641 includes a computer readable medium (CRM) 1642 storing a computer program (CP) 1643 comprising computer readable instructions (CRI) 1644. CRM 1642 may be a non-transitory computer readable medium, such as, magnetic media (e.g., a hard disk), optical media, memory devices (e.g., random access memory, flash memory), and the like. In some embodiments, the CRI 1644 of computer program 1043 is configured such that when executed by PC 1602, the CRI causes the base station to perform steps described herein, see [0125].): 
determine a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104.  FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045].  This technique is used for determining a first directional beam to use to transmit a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
transmit a first reference signal associated with the first data stream via the first directional beam (FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein the instructions to transmit the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to transmit the first reference signal and the second reference signal(FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Sengupta.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) transmit the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.
 However Islam, in analogous art, discloses the missing/crossed limitations comprising: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by including synchronization signals 320 that are multiplexed according to TDM or FDM. For example, synchronization signal block 315 may include at least one or more PSS, SSS, and PBCH . In some cases, a PAPR of a PSS may improve with TDM, where a Zadoff-Chu sequence or M sequence based synchronization signal may maintain a relatively lower PAPR if the PSS is not multiplexed with other signals. Additionally, PBCH demodulation may use the SSS as a reference, and may provide more efficient resource utilization, see (Islam, [0073].). 
Sengupta, in analogous art,  discloses the missing/crossed limitations comprising: (2) transmit the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups (3GPP NR supports multiple stream transmissions, which allows a single UE 101 or TRP to transmit (or be scheduled to transmit) multiple streams, or multiple UEs 101 or TRPs can simultaneously transmit (or be scheduled to transmit) multiple streams depending on the channel conditions. In order to support multi-stream (multi-layer) multiple input multiple output (MIMO) transmission, multiple orthogonal DMRS sequences are used, one DMRS sequence for each stream/layer. This is achieved by assigning a single antenna port to the demodulation of each stream/layer. Since the DMRS of a stream is independently decoded from other DMRS of other streams for channel estimation of that stream, the DMRS sequences must be orthogonally separated to avoid interference. Orthogonality is achieved by Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or Code Division Multiplexing (CDM). Distinct orthogonal DMRS sequences, each corresponding to an antenna port, share the same time-frequency resources in a CDM group. At least 8 orthogonal DL DMRS ports are supported for single user (SU)-MIMO and a maximum of 12 orthogonal DL DMRS ports are supported for multi-user (MU)-MIMO, see [0031]. FIG. 2, Each CDM group includes DM-RS ports that are mapped to REs as a group, which are shown as different shaded REs in FIG. 2. DM-RS ports in the same CDM group are multiplexed using the same resources and using an OCC, see [0032]. This technique is used for transmitting the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Sengupta in order to make a more effective method by relaxing inter-frequency measurement requirements based on DRX cycle length . Some embodiments include RF circuitry warm-up overhead reduction by on duration separation with RF circuitry switching pattern adaption. Some embodiments include and RF circuitry warm-up overhead reduction by adaptive synchronization signal block ( SSB ) reference symbol down-selection, see (Sengupta, [abstract]). Additionally or alternatively, the UE 101 can be made aware of the TRP identities for each MIMO layer by configuration of DMRS-Port-Groups . This can be leveraged to design possibly advanced receivers at the UE 101 with improved interference rejection, see (Sengupta, [0065].).
Regarding claim 25, Nilsson teaches  an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor, memory coupled with the processor (FIG. 17, UE 804 may comprise: processing circuitry (PC) 1702, which may include one or more processors (P) 1755 (e.g., one or more general purpose microprocessors and/or one or more other processors, such as an application specific integrated circuit (ASIC), field-programmable gate arrays (FPGAs), and the like); communication circuitry 1748, which is coupled to an antenna arrangement 1749 comprising one or more antennas and which comprises a transmitter (Tx) 1745 and a receiver (Rx) 1747 for enabling UE 804 to transmit data and receive data (e.g., wirelessly transmit/receive data); and a local storage unit (a.k.a., "data storage system") 1708, which may include one or more non-volatile storage devices and/or one or more volatile storage devices, see [0126].); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (In embodiments where PC 1702 includes a programmable processor, a computer program product (CPP) 1741 may be provided. CPP 1741 includes a computer readable medium (CRM) 1742 storing a computer program (CP) 1743 comprising computer readable instructions (CRI) 1744. CRM 1742 may be a non-transitory computer readable medium, such as, magnetic media (e.g., a hard disk), optical media, memory devices (e.g., random access memory, flash memory), and the like. In some embodiments, the CRI 1744 of computer program 1743 is configured such that when executed by PC 1702, the CRI causes UE 804 to perform steps described herein (e.g., steps described herein with reference to the flow charts), see [0126].): 
determine a first directional beam for receiving a first data stream from a network entity and a second directional beam for receiving a second data stream from the network entity (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104.  FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. This technique is used to determine a first directional beam for receiving a first data stream to a user equipment (UE) and a second directional beam to use to transmit a second data stream to the UE.); and 
receive a first reference signal associated with the first data stream via the first directional beam  (FIG. 10, in step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam.),
wherein the instructions to receive the first reference signal and the second reference signal over the antenna port are executable by the processor to cause the apparatus to receive the first reference signal and the second reference signal(FIG. 10, the base station 802 includes a flag in a MAC-CE message that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resource set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management. In step s1006, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s1006 base station 802 uses a first TRP TX beam to transmit a first CSI-RS and uses a second TRP TX beam to transmit a second CSI-RS, see [0065]-[0071]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Sengupta.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port, (2) receive the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.
 However Islam, in analogous art, discloses the missing/crossed limitations comprising: (1) transmitting a first reference signal associated with the first data stream via the first directional beam over an antenna port and a second reference signal associated with the second data stream via the second directional beam over the antenna port (Transmitting the synchronization signal blocks also include, for example, transmitting each synchronization signal block of the set of synchronization signal blocks using a relatively wider beam. For instance, base station 105-c may use a first beam configuration having a first width greater than a second width of a second beam configuration, where the second beam configuration may be associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (such as described with reference to FIGS. 1, 2, 4, and 6), see [0094]. Transmitting each synchronization signal block includes transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station. In some cases, transmitting each synchronization signal block on the one or more component carriers includes transmitting each synchronization signal block on different component carriers of the set of component carriers, each synchronization signal block associated with a different component carrier of the set of component carriers. In some examples, transmitting each synchronization signal block includes transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration, the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port. In some cases, the first beam configuration is based at least in part on a plurality of beam directions, see [0113].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by including synchronization signals 320 that are multiplexed according to TDM or FDM. For example, synchronization signal block 315 may include at least one or more PSS, SSS, and PBCH . In some cases, a PAPR of a PSS may improve with TDM, where a Zadoff-Chu sequence or M sequence based synchronization signal may maintain a relatively lower PAPR if the PSS is not multiplexed with other signals. Additionally, PBCH demodulation may use the SSS as a reference, and may provide more efficient resource utilization, see (Islam, [0073].). 
Sengupta, in analogous art,  discloses the missing/crossed limitations comprising: (2) receive the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups (3GPP NR supports multiple stream transmissions, which allows a single UE 101 or TRP to transmit (or be scheduled to transmit) multiple streams, or multiple UEs 101 or TRPs can simultaneously transmit (or be scheduled to transmit) multiple streams depending on the channel conditions. In order to support multi-stream (multi-layer) multiple input multiple output (MIMO) transmission, multiple orthogonal DMRS sequences are used, one DMRS sequence for each stream/layer. This is achieved by assigning a single antenna port to the demodulation of each stream/layer. Since the DMRS of a stream is independently decoded from other DMRS of other streams for channel estimation of that stream, the DMRS sequences must be orthogonally separated to avoid interference. Orthogonality is achieved by Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or Code Division Multiplexing (CDM). Distinct orthogonal DMRS sequences, each corresponding to an antenna port, share the same time-frequency resources in a CDM group. At least 8 orthogonal DL DMRS ports are supported for single user (SU)-MIMO and a maximum of 12 orthogonal DL DMRS ports are supported for multi-user (MU)-MIMO, see [0031]. FIG. 2, Each CDM group includes DM-RS ports that are mapped to REs as a group, which are shown as different shaded REs in FIG. 2. DM-RS ports in the same CDM group are multiplexed using the same resources and using an OCC, see [0032]. This technique is used for transmitting the first reference signal and the second reference signal on a same set of time-frequency resources without using different code division multiplexing groups.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Sengupta in order to make a more effective method by relaxing inter-frequency measurement requirements based on DRX cycle length . Some embodiments include RF circuitry warm-up overhead reduction by on duration separation with RF circuitry switching pattern adaption. Some embodiments include and RF circuitry warm-up overhead reduction by adaptive synchronization signal block ( SSB ) reference symbol down-selection, see (Sengupta, [abstract]). Additionally or alternatively, the UE 101 can be made aware of the TRP identities for each MIMO layer by configuration of DMRS-Port-Groups . This can be leveraged to design possibly advanced receivers at the UE 101 with improved interference rejection, see (Sengupta, [0065].).
Claims 3, 11, 19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Sengupta et al. (US 20220116247, henceforth “Sengupta”) and in view of  Guo et al. (US 20180013481, henceforth “Guo”).
Regarding claims 3, 11, 19 and 17, Nilsson, Sengupta and Islam teach all the claim limitations of claims 1, 9, 17 and 25 respectively; and Nilsson further teaches further comprising: 
transmitting a first transmission over (FIG. 3 illustrates beam sets including narrow beams (NB1, NB2, . . . ) and wide beams (WB1, WB2, . . . ). The wide beams may be used in the P1 procedure described above to find a coarse direction of UE 104 with respect to base station 102. The narrow beams may be used in the P2 procedure to find a narrow TX beam that is suitable for data transmission to UE 104, see [0008]. FIG. 5 shows an exemplary SSB. FIGS. 6A and 6B illustrate cell transmitting one or multiple SSBs, respectively. FIG. 9 is a message flow diagram illustrating a message flow 900 according to an embodiment. In this embodiment, base station 802 includes a flag in a DCI that identifies a CSI-RS resource set for beam management, where the flag indicates if the CSI-RS resources in the CSI-RS resources set are transmitted using the same TRP TX beams that were used the last time the CSI-RS resource set was triggered for beam management, see [0047]. The step s902 includes base station 802 transmitting to UE 804 a Radio Resource Control (RRC) message 902 that comprises measurement configuration information that configures the UE with a CSI-RS resource set for beam management. For example, the measurement configuration information may include, among other things, a trigger state information element (IE) (an IE is a data structure containing data and/or a set of one or more other IEs) that contains an associated report IE that contains a pointer (i.e., an index) to a particular CSI-RS resource set contained in a report setting identified by an identifier included in the associated report IE, see [0048]. In step s906, base station 802 transmits the CSI-RS resources in different TRP TX beams. That is, for example, in step s906 base station 802 uses a first TRP TX beam to transmit a first CSI-RS  resources and uses a second TRP TX beam to transmit a second CSI-RS resources, see [0049]-[0063]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. FIG. 16, the communication circuitry 1648, which is coupled to an antenna arrangement 1649 comprising one or more antennas and which comprises a transmitter (Tx) 1645 and a receiver (Rx) 1647 for enabling the base station to transmit data and receive data (e.g., wirelessly transmit/receive data), see [0125]. The missing/crossed out limitations will be discussed in view of Guo.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting a first transmission over the same set of time-frequency resources via the first directional beam and a second transmission over the same set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal. 
However, Guo discloses the missing/crossed limitations comprising: (1) transmitting a first transmission over the same set of time-frequency resources via the first directional beam and a second transmission over the same set of time-frequency resources via the second directional beam, the first transmission comprising the first data stream and the first reference signal and the second transmission comprising the second data stream and the second reference signal (In one embodiment, the two transmissions can be made via two different serving beams…In one embodiment, the first transmission and the second transmission occur on the same (time/frequency) radio resources, [0082].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Guo in order to make a more effective method by carrying the same content by the multiple transmissions to avoid interference, if a UE uses only one UE beam to receive or send multiple transmissions on the same radio resources through different network beams. The network is able to dynamically decide whether to carry same or different content in the downlink (DL) transmissions and indicate information to the UE about whether the content is the same or different, see (Guo, [0063], [0073].).
 Claims 4, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Sengupta et al. (US 20220116247, henceforth “Sengupta”), Guo et al. (US 20180013481, henceforth “Guo”) and in view of  Park et al. (US 20200351730, henceforth “Park”).
Regarding claims 4 and 20, Nilsson, Sengupta, Guo and Islam teach all the claim limitations of claims 3 and 19 respectively; and Nilsson further teaches wherein transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam from  (FIG. 8 illustrates an example selection process between TRP beams, see [0045]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam from a first transmission and reception point; and transmitting the second transmission via the second directional beam from a second transmission and reception point. However, Park discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam from a first transmission and reception point; and transmitting the second transmission via the second directional beam from a second transmission and reception point (The first cell may use multiple transmission reception points (TRPs) (e.g., comprising a transmission point (TP) and/or a reception point (RP)) comprising a first TRP and/or a second TRP. In an example, the first TRP may serve (e.g., transmit) the first beam, and/or the second TRP may serve (e.g., transmit) the second beam, see [0305]. The first beam may be transmitted by the first TRP. The second beam may be transmitted by the second TRP, see [0310].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Park in order to make a more effective method by performing at least one of signal coding/processing, data processing, power control, input/output processing, and/or any other functionality that may enable the wireless device 110, the base station 1 120A and/or the base station 2 120B to operate in a wireless environment, see (Park, [0208].).
 Claims 5, 12, 13, 21, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Sengupta et al. (US 20220116247, henceforth “Sengupta”), Guo et al. (US 20180013481, henceforth “Guo”)  and in view of  Nam et al. (US 20200120604, henceforth “Nam”).
Regarding claims 5, 13, 21 and 29, Nilsson, Islam, Guo and Kang teach all the claim limitations of claims 3, 11, 19, 27 respectively; and Nilsson further teaches wherein transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam (There are three different implementations of beamforming at a TRP--analog beamforming, digital beamforming, and hybrid beamforming. One type of beamforming antenna architecture that has been agreed to study in 3GPP for the NR access technology is the concept of antenna panels, both at the TRP and at the UE. A panel is an antenna array of single-polarized or dual-polarized antenna elements with typically one transmit/receive unit (TXRU) per polarization. An analog distribution network with phase shifters is used to steer the beam of each panel. Multiple panels can be stacked next to each other and digital beamforming can be performed across the panels. FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010].  FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) transmitting the first transmission via the first directional beam and the second transmission via the second directional beam comprises: transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel (FIG. 4B depicts a second scenario 420 in which the UE communicates using two beams 412, 414 from the antenna panel 1 406. FIG. 5A depicts a first scenario 500 in which the UE uses a first beam 510 from an antenna panel 1 506 to communicate with a TRP1 502 and a second beam 512 also from the antenna panel 1 506 to communicate with a TRP2 504, see [0067]-[0072]. This technique is used for transmitting the first transmission via the first directional beam and the second transmission via the second directional beam from a same antenna panel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
  Regarding claims 12 and 28, Nilsson, Islam, Guo and Sengupta teach all the claim limitations of claims 11, 27 respectively; and Nilsson further teaches wherein receiving the first transmission via the first directional beam and the second transmission via the second directional beam comprises: receiving the first transmission via the first directional beam (FIG. 4 illustrates an example with two panels where each panel is connected to one TXRU per polarization, see [0010]. FIG. 8, a UE 804 is configured with reporting the best TRP TX beam out of a set of TX beams 852, 854, and 856, and corresponding RSRP during aperiodic P2 beam sweeps and that the UE has almost equally good RSRP for two different TRP TX beams (e.g., beams 854 and 856), see [0045]. FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Nam.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) receiving the first transmission via the first directional beam on a first antenna panel; and receiving the second transmission via the second directional beam on a second antenna panel. However, Nam discloses the missing/crossed limitations comprising: (1) receiving the first transmission via the first directional beam on a first antenna panel; and receiving the second transmission via the second directional beam on a second antenna panel (FIG. 4C depicts a third scenario 440 in which the UE communicates using a first beam 416 from the antenna panel 1 406 and a second beam 418 from the antenna panel 2 408. The UE may use the dual beams 416, 418 for data communication with the TRP 402, see [0069]. FIG. 5B depicts a second scenario 520 in which the UE uses a first beam 514 from the antenna panel 1 506 to communicate with the TRP1 502 and a second beam 516 from the antenna panel 2 508 to communicate with the TRP2 504, see [0072].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Nam in order to make a more effective method by providing increased power savings and the flexibility to activate a sufficient number of links without sacrificing link performance during the DRX operation, see (Nam, [0062].).
 Claims 6, 14, 22, 30 are  rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view Islam et al. (US 20180139036, henceforth “Islam”), Sengupta et al. (US 20220116247, henceforth “Sengupta”) and in view of  Yoon et al. (US 20180316409, henceforth “Yoon”).
Regarding claims 6, 14, 22 and 30, Nilsson, Islam, and Sengupta teach all the claim limitations of claims 1, 9, 17 and 25 respectively; and Nilsson further teaches wherein the first reference signal and the second reference signal comprise  (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Yoon.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port . However, Nam discloses the missing/crossed limitations comprising: (1) the first reference signal and the second reference signal comprise demodulation reference signals, and the antenna port comprises a demodulation reference signal port (The first RS and the second RS can be Demodulation Reference Signals (DMRSs), UE-specific Demodulation Reference Signals (UERSs) or Cell-specific Demodulation Reference Signals (CRSs), see [0060]. The orthogonality of UE-specific reference signals (e.g., DMRSs) which are used for the DMRS-based PDSCH transmission modes (TMs) (e.g. TMs 8, 9, 10) can be harnessed to enable a UE to estimate a propagation channel for each RRH. The DMRS signals corresponding to different layers/antenna ports (APs) can be coded by an orthogonal code. Each layer/AP can be assigned to a different RRH that is expected to transmit SFN data to the UE. A practical implementation can be made with TM 8, TM 9, or TM 10, for example, see [0026].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Yoon in order to make a more effective method by improving HST receiver performance such that good demodulation performance can be achieved without significant impacts on UE implementation, see (Yoon, [abstract].).
 Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Sengupta et al. (US 20220116247, henceforth “Sengupta”) and in view of  Xi et al. (US 20190222279, henceforth “Xi”).
Regarding claims 7, 15 and 23, Nilsson, Islam, and Kang teach all the claim limitations of claims 1, 9, 17 respectively; and Nilsson further teaches wherein the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise(FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Xi.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols. However, Xi discloses the missing/crossed limitations comprising: (1) the first reference signal transmitted via the first directional beam and the second reference signal transmitted via the second directional beam comprise a same set of transmitted symbols (FIG. 14 illustrates a message flow 1400 that may represent an exchange of one or more messages and/or performance of one or more functions. At message exchange 1450, TRP 1410 may send data to WTRU 1430. At message exchange 1451, TRP 1420 may send data to WTRU 1430. Transmissions from TRP 1410 and TRP 1420 may be coordinated. WTRU 1430 may receive data transmissions from both TRP 1410 and TRP 1420 at 1485. Symbols transmitted in TRP 1410's beam(s) may be the same (e.g., exactly the same) as symbols transmitted in TRP 1420's beam(s). Symbols transmitted in TRP 1410's beam(s) may be a subset of symbols (e.g., duplicates of some, but not all, symbols) transmitted in TRP 1420's beam(s), or vice versa. For example, TRP 1410 and TRP 1420 may each use distinct (e.g., different) constellation mapping(s) on same input data. Beam transmissions from TRP 1410 and TRP 1420 may be simultaneous (e.g., to enhance reception at WTRU 1430), for example, when TRP 1410 and TRP 1420 may transmit the same (e.g., exactly the same) set of symbols to WTRU 1430, see [0230]-[0244].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s method by adding the teachings of Xi in order to make a more effective method by improve the robustness of data transmission, see (Xi, [0108].).
 Claims 8, 16, 24 rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 20210195605, henceforth “Nilsson”) in view of  Islam et al. (US 20180139036, henceforth “Islam”), Sengupta et al. (US 20220116247, henceforth “Sengupta”) and in view of  Islam et al. (US 20190215220, henceforth “Islam2”).
Regarding claims 8, 16 and 24,  Nilsson, Islam, and Sengupta teach all the claim limitations of claims 1, 9, 17 respectively; and Nilsson further teaches wherein each of the first data stream and the second data stream comprises (FIG. 14, the process 1400 begins in step s1402. The process 1400 is performed by base station 802 regarding UE 804. Step s1402 comprises using a first TX beam to transmit a first reference signal to a UE. Step s1404 comprises using a second TX beam to transmit a second reference signal to the UE, see [0111]-[0119]. The missing/crossed out limitations will be discussed in view of Islam2.).
As noted above, Nilsson  is silent about the aforementioned missing/crossed limitations of: (1) each of the first data stream and the second data stream comprises a plurality of layers. However, Islam2 discloses the missing/crossed limitations comprising: (1) each of the first data stream and the second data stream comprises a plurality of layers (Each of the multiple signals may be referred to as a separate spatial stream and may carry bits associated with the same data stream or different data streams. Different spatial layers may be associated with different antenna ports used for channel measurement and reporting. MIMO techniques include single-user MIMO (SU-MIMO) where multiple spatial layers are transmitted to the same receiving device, and multiple-user MIMO (MU-MIMO) where multiple spatial layers are transmitted to multiple devices, see [0077].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Nilsson’s  method by adding the teachings of Islam2 in order to make a more effective method by efficiently determining many of the transmission opportunities to utilize for RACH messaging, see (Islam2, [0004].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411